Citation Nr: 1303140	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-28 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a head trauma (originally claimed as concussion).

2.  Entitlement to service connection for breathing problems.

3.  Entitlement to service connection for residuals of a chest injury.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1977.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In April 2011, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder.

The Board remanded these claims in June 2011 so that additional development of the evidence could be undertaken.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.











REMAND

For the reasons discussed below, the four issues on appeal all require the development of additional evidence via remand.  

As part of the Board's June 2011 remand, efforts were to be undertaken to acquire any outstanding service treatment records.  As was noted in the remand, in the course of his April 2011 Board hearing conducted by the undersigned, the Veteran has asserted that during his military service he incurred injuries as part of two separate incidents.  The first incident was reported to have occurred in June 1974, when a concussion grenade went off and as a result of the explosion, the Veteran was thrown ten feet.  The Veteran added that he was treated for injuries at the service hospital in Fort Leonardwood in Missouri.  The second incident occurred in May 1977, when a 10-ton trailer collapsed on the Veteran while he was working as heavy vehicle mechanic.  The Veteran reported that he was treated for his injuries and placed on light duty for the remainder of his period of service until he was separated.  At the time, the Veteran was stationed at Fort Ord in California.  The Board parenthetically observes that the National Personnel Records Center informed VA in August 2011 that efforts to obtain service treatment records from Fort Ord proved to be unsuccessful.  

The Board observed in June 2011 that the Veteran's service treatment records contained an April 1977 examination prior to separation which showed that the Veteran complained of headaches and that he was scheduled to undergo a sinus x-ray series to rule out chronic sinusitis.  No subsequent available service treatment records showed the results of that testing.

In conjunction with the development undertaken pursuant to the Board's April 2011 remand, additional service treatment records were associated with the Veteran's claims folder.  Review of these treatment records show that a June 1974 Clinical Record Cover Sheet includes a diagnosis of acute respiratory disease.  A June 1974 chest x-ray report is shown to have been negative.  A June 1974 clinical record notes complaints of headaches and stiff neck.  June 1974 nursing notes include findings of complaints of headaches, stiff neck, and chest discomfort.  

Post service medical records include a January 2001 private neurological evaluation report which notes that the Veteran complained of headaches since June 1999, when he was involved in a motor vehicle accident.  He also reported a history of being in an accident in December 1999.  The examining physician opined that the headaches were perhaps related to a history of recurring neck injuries.  An October 2001 private neurologic/orthopedic evaluation report is also of record.  The Veteran reported being involved in a September 2000 motor vehicle accident.  He reported having, among other symptoms, daily headaches and constant neck pain.

The Veteran has not been afforded a VA examination concerning the here claimed four disorders.  Thus, it is not clear as to whether he currently has either or all of these claimed disorders.  The evidence, however, does show pertinent evidence of treatment and/or complaints relating to the four disorders now before the Board on appeal.  Namely, headaches, acute respiratory disease, stiff neck, and chest discomfort.  The evidence also includes the Veteran's assertions that his problems are related to specifically-identified in-service incidents.  

A VA medical examination is required to be provided or medical opinion obtained if there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d)  and 38 C.F.R. § 3.159(c)(4).







In order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran suffers from residuals of head trauma, breathing problems, residuals of a chest injury, and/or headaches related to his active duty service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA examination(s) to determine the etiology of any current head trauma residuals, breathing problems, chest injury residuals, and headaches.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examination(s) report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner(s) should identify all currently-manifested chronic pertinent disorders and provide an opinion as to whether it is at least as likely as not that such disorders are in any way related, in whole or in part, to the Veteran's active duty service including symptoms documented during service.

It would be helpful if the examiner(s) would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner(s) should provide a complete rationale for any opinion provided.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for all scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2012).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  Following completion of the foregoing, the RO/AMC must review the claim folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be taken.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).






4.  Thereafter, and following any other indicated development, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


